Title: From George Washington to John Hancock, 2 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Septr the 2d 1776

As my Intelligence of late has been rather unfavourable and would be received with anxiety & concern, peculiarly happy should I esteem myself, were It in my power at this time, to transmit such information to Congress, as would be more pleasing and agreable to their Wishes—But unfortunately for me—Unfortunately for them, It is not.
Our situation is truly distressing—The check our Detachment sustained on the 27th Ulto, has dispirited too great a proportion of our Troops and filled their minds with apprehension and despair—The Militia instead of calling forth their utmost efforts to a brave & manly opposition in order to repair our Losses, are dismayed, Intractable, and Impatient to return. Great numbers of them have gone off; in some Instances, almost by whole Regiments—by half Ones & by Companies at a time—This circumstance of Itself, Independent of others, when fronted by a well appointed Enemy, superior in number to our whole collected force, would be sufficiently disagreable, but when their example has Infected another part of the Army—When their want of discipline & refusal of almost every kind of restraint & Government, have produced a like conduct, but too common to the whole, and an entire disregard of that order and subordination necessary to the well doing of an Army, and which had been Inculcated before, as well as the nature of our Military establishment would admit of, our condition is still more alarming, and with the deepest concern I am obliged to confess my want of confidence in the Generality of the Troops. All these circumstances fully confirm the opinion I ever entertained, and which I more than once in my Letters took the liberty of mentioning to Congress, that no dependence could be put in a Militia or other Troops than those enlisted and embodied for a longer period than our regulations heretofore have prescribed. I am persuaded and as fully convinced, as I am of any One fact that has

happened, that our Liberties must of necessity be greatly hazarded, If not entirely lost If their defence is left to any but a permanent, standing Army I mean One to exist during the War—Nor would the expence Incident to the support of such a body of Troops as would be competent almost to every exigency, far exceed that which is daily Incurred by calling in succour and New Inlistments and which when effected are not attended with any good consequences. Men who have been free and subject to no controul cannot be reduced to order in an Instant, and the privileges & exemptions they claim and will have Influence the conduct of others and the aid derived from them is nearly counterbalanced by the disorder, Irregularity and confusion they occasion—I cannot find that the Bounty of Ten Dollars is likely to produce the desired effect—When men can get double that sum to engage for a month or two in the Militia & that Militia frequently called out, It is hardly to be expected—The addition of Land might have a considerable influence on a permanent Inlistment. Our number of men at present fit for duty are under 20,000—they were so by the last returns and best accounts I could get after the Engagement on Long Island—since which Numbers have deserted—I have ordered Genl Mercer to send the Men Intended for the Flying Camp to this place, about a 1000 in number, and to try with the Militia, if practicable, to make a diversion upon Staten Island. Till of late I had no doubt in my own mind of defending this place nor should I have yet If the Men would do their duty, but this I despair of—It is painfull and extremely grating to me to give such unfavourable accounts, but It would be criminal to conceal the truth at so critical a juncture—Every power I possess shall be exerted to serve the Cause, & my first wish is, that whatever may be the event, the Congress will do me the Justice to think so. If we should be obliged to abandon this Town, ought It to stand as Winter Quarters for the Enemy? They would derive great conveniences from It on the one hand—and much property would be destroyed on the other—It is an important question, but will admit of but little time for deliberation—At present I dare say the Enemy mean to preserve It if they can—If Congress therefore should resolve upon the destruction of It, the Resolution should be a profound secret as the knowledge of It will make a Capital

change in their plans. I have the Honor to be with great esteem Sir Your Most Obedt Servt

Go: Washington

